internal_revenue_service number release date index number ------------------------------------ --------------------------- ----------------------------- ------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b01 plr-121963-15 date date x -------------------------------------------------- ------------------------------------ y -------------------------------------------------- ------------------------------ p -------------------------------------------------- ------------------------------------ -------------------------------------------------------------------------- ----- --------------------------------- o a b dear --------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling that its receipt of notice to proceed payments under certain long-term construction contracts give rise to liabilities for purposes of sec_752 plr-121963-15 facts two construction companies x and y formed a partnership p to enter into long- term construction contracts to engineer design and construct certain industrial facilities for the owner o under the contracts p is obligated to perform all work meaning all obligations duties and responsibilities required including fabrication construction commissioning performance testing and any other services or work required to be furnished under the contracts further the contracts spell out p’s obligations to achieve substantial completion and final completion within specific timeframes each contract provides that p will follow a construction schedule and achieve substantial completion in approximately a years as compensation_for p’s full and complete performance of the work o is to pay p dollar_figureb under each contract during the period that the work is being performed o is required to make interim or progress payments to p in accordance with a payment milestone schedule provided that p is otherwise in material compliance with its contractual obligations generally under the payment milestone schedules p is entitled to progress payments for the portion of work relating to completion of each payment milestone accordingly over the term of the construction_period progress payments generally are tied to the completion of certain work however there are certain payments the notice to proceed payments to be made to p before the completion of the work and before incurring costs in performing the work at the time o issues p certain notices to proceed with the next phase of construction before p is entitled to receive payments under the contracts and explicitly to receive the notice to proceed payments p is required to provide certain guarantees and also to deliver to o irrevocable standby letters of credit the letters of credit secure p’s obligations to perform under the contracts and cover o’s damages in the event of non-performance or default by p the amount of the letters of credit securing p’s obligations roughly corresponds to the amount of the notice to proceed payments the contracts provide that if p fails to prosecute the work in a diligent and efficient manner or if p abandons the project or repudiates any of its obligations a default occurs in that event o is entitled to several remedies including seeking specific performance that is obtaining judicial enforcement requiring p to make good on its obligation to perform the work and recovery from p of costs damages losses_and_expenses that is requiring p to make good on its obligation to cover o’s damages in the event of nonperformance specifically the contracts allow o to draw-down directly against the letters of credit in the event of a default by p p reports income using the percentage_of_completion_method under sec_460 therefore p reports income based on a comparison of contract costs incurred to estimated total contract costs because most progress payments are linked to work performed and correspondingly to costs incurred there generally is a correlation plr-121963-15 between the year in which payments are received and the year in which income is reported however the notice to proceed payments are different-they are not linked to contract performance and precede p’s reporting of the related_income law and analysis sec_722 provides that a partner’s basis is increased by the amount of money the partner contributes to the partnership sec_752 provides that any increase in a partner’s share of the liabilities of a partnership shall be considered as a contribution of money by such partner to the partnership sec_1_752-1 defines liability as follows an obligation is a liability for purposes of sec_752 and the regulations thereunder sec_1_752-1 liability only if when and to the extent that incurring the obligation- a creates or increases the basis of any of the obligor's assets including cash b gives rise to an immediate deduction to the obligor or c gives rise to an expense that is not deductible in computing the obligor's taxable_income and is not properly chargeable to capital sec_1_752-1 defines obligation as follows for purposes of this paragraph and sec_1_752-7 an obligation is any fixed or contingent obligation to make payment without regard to whether the obligation is otherwise taken into account for purposes of the internal_revenue_code obligations include but are not limited to debt obligations environmental obligations tort obligations contract obligations pension obligations obligations under a short_sale and obligations under derivative financial instruments such as options forward contracts futures contracts and swaps revrul_95_26 1995_1_cb_131 concludes that a partnership’s obligation to deliver securities in a short_sale transaction constitutes a sec_752 liability under a definition of partnership_liability similar to the definition quoted above the revenue_ruling reasons that a short_sale creates such a liability inasmuch as a short_sale creates an obligation to return the borrowed securities citing 308_us_488 1940_1_cb_118 and the partnership's basis in its assets is increased by the amount of cash received on the sale of the borrowed securities therefore the revenue_ruling concludes that the partners' bases in their partnership interests are increased under sec_722 to reflect their shares of the plr-121963-15 partnership's liability under sec_752 in salina partnership lp v commissioner t c memo the tax_court examined the policy underlying sec_752 and the analysis of revrul_95_26 and held that a partnership's obligation to close its short_sale by replacing borrowed securities represented a partnership_liability within the meaning of sec_752 conclusion based solely on the facts submitted and the representations made we conclude that p’s obligations under the contracts to proceed with performing work and to incur costs in performing the work and the corresponding obligations to satisfy o’s remedies in the event p were to default or suspend work constitute liabilities under sec_752 upon and to the extent p receives the notice to proceed payments but has not yet reported the related_income except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely david r haglund david r haglund chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
